                       UNITED STATES DISTRICT COURT

                         DISTRICT OF SOUTH DAKOTA

                                 SOUTHERN DIVISION


NATHAN ALLEN WILLIAMS,                                4:18-CV-04172-KES

                    Plaintiff,

       vs.                                   MEMORADUM OPINION AND ORDER
                                              GRANTING DEFENDANT’S MOTION
WARDEN JEFF GROMER,                             FOR SUMMARY JUDGMENT

                    Defendant.


       Plaintiff, Nathan Allen Williams, initiated this action against defendant,

Warden Jeff Gromer. Docket 1. Williams alleges that Gromer, in his official

capacity, violated his rights under the Free Exercise Clause of the First

Amendment. Id. Gromer moves for summary judgment arguing that Williams

failed to exhaust his administrative remedies as is required under 42 U.S.C.

§ 1997e(a). Dockets 23, 26. For the following reasons, Gromer’s motion for

summary judgment is granted.

                            FACTUAL BACKGROUND

       The facts, viewed in the light most favorable to Williams, the nonmoving

party, 1 are:



1 Williams did not respond to Warden Gromer’s Statement of Undisputed
Material Facts. Under D.S.D. Civ. LR 56.1.D., “[a]ll material facts set forth in
the movant’s statement of material facts will be deemed to be admitted unless
controverted by the opposing party’s response to the moving party’s statement
of material facts.” As a result, the court deems all of Warden Gromer’s
Statement of Undisputed Material Facts to be admitted by Williams.
      On March 6, 2018, Williams was booked into the Minnehaha County jail.

Docket 27 ¶ 9. While at the jail, Williams was required to comply with the “cell

move” policy. Id. ¶ 10. This policy requires the inmates to clean their cells and

move to a new cell every weekend, Friday, Saturday, or Sunday. Id. ¶ 6. Cell

moves are usually accomplished on Saturdays. Id. The “cell move” policy is in

place as a security measure to prevent an inmate from being confined in one

particular cell for an extended period of time, which may allow an inmate to cut

or dig at a window thereby creating an opening to escape. Id. ¶ 7.

      Williams was dissatisfied with the policy and complained several times

through the Inmate Kiosk System. Id. ¶ 11. The Inmate Kiosk System is located

in each cell block and allows inmates to engage in correspondence with many

different areas of the jail, including: inmate request forms, accounting, clergy

inquiry, commissary, food service, sick call request, medical grievance,

programs request, PREA reports, and grievances. Id. ¶ 12. If an inmate cannot

informally resolve his or her complaint, he or she may submit a grievance

through the kiosk system. Id.

      To file a grievance using the kiosk system, the inmate must follow the

procedure in the Inmate Grievance Procedure policy. Id. ¶ 13. Under the policy,

an inmate would use his or her individual ID code to login to a kiosk system

and select “Grievance/Grievance Appeal.” Id. The inmate then must state the

specific nature of his or her grievance. Id. After the grievance is submitted, the

Corporal would review and respond to the grievance. Id. If the inmate is

dissatisfied with the Corporal’s response, the inmate may submit an appeal on

                                         2
the kiosk. Id. The level of appeals are: Sergeant, Lieutenant, Warden, and

Sheriff. Id. To file a final appeal with the Sheriff, the inmate must write the

Sheriff a letter. Id.

       Williams filed numerous inmate requests, program requests, and clergy

requests regarding the “cell move” policy. Id. ¶ 14. On July 9, 2018, Williams

filed his first grievance using the kiosk system:

       Programs is denying me my constitutional rights to freedom of
       religion and breaking my God given day of Sabbath. I am telling you
       right now that this jails policy does not override my God given rights
       as a citizen of USA the practice my religion of Christianity. I have
       also informed Programs if they do not change their response to my
       original request. You have it stated in Lt. Keegan’s response that this
       county jail’s law override the federal government and I will [b]e filing
       civil lawsuit and for the love of God in the name of Jesus Christ I
       will see you in court just a matter of time and while this jail holds
       me against my will as an innocent man until proven guilty and
       holding my life in your hands for sins over a decade ago, I have
       nothing but time. SO you may have my life right now but with Lt.
       Keegan statement on your jail policy and practices to override my
       constitutional rights I have you by the balls. So let’s play games boys
       it you turn.

Id. ¶ 15; Docket 24-6 at 1. Corporal Keegan responded to Williams’s grievance.

Docket 27 ¶ 15. Williams responded that he is a baptized Catholic and

requested the address of the U.S. District Court to file a lawsuit. Id. Williams

then appealed his grievance to the Lieutenant level. Id. Lieutenant Mattson

responded that the cell moves are necessary to maintain security of the jail. Id.

Williams then appealed his grievance to the Warden level. Id. Warden Gromer

responded that weekly cell moves were not optional and that Williams would be

expected to move to another cell when requested to do so. Id. After this




                                          3
response was received, Williams closed his appeal. Id. He did not exercise his

final appeal to the Sheriff. Id.

       On July 24, 2018, Williams filed a second grievance using the kiosk

system:

       Now Warden says this isn’t a medical grievance and to take it
       through this channel.

       Privacy laws with medical patients, nobody is allowed to know what
       another man has growing on his skin to infect and possibly cause
       bodily harm for the rest of his life from some unknown contagious
       communicable disease.

       Now why are we Forced to move into another man’s cell before jail
       staff has properly disinfected and sanitized such cell???

Id. ¶ 16; Docket 24-7. The grievance was appealed up to the Warden level and

then closed. Docket 27 ¶ 16. Williams did not exercise his final appeal to the

Sheriff. Id.

       After Warden Gromer was served with notice of the current lawsuit and

after he reviewed the complaint, Warden Gromer realized that Williams’s

lawsuit was based on his choice to observe the Sabbath on Saturday, not

Sunday. Id. ¶ 18. Shortly thereafter, Warden Gromer sent an email to the jail

administration staff adjusting the day of the week that Williams was to move

cells to “on any day other than Saturday.” Id.; Docket 24-8. The adjustment

was implemented immediately and before Williams’s next scheduled “cell move”

day. Docket 27 ¶ 18. On July 16, 2019, Williams was transferred from the

Minnehaha County jail and he is currently on release and living in Brandon,

South Dakota. Id. ¶ 19; Docket 22.



                                       4
                         STANDARD OF REVIEW

      Summary judgment is appropriate “if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment

as a matter of law.” Fed. R. Civ. P. 56(a). “[A] party seeking summary judgment

always bears the initial responsibility of . . . demonstrat[ing] the absence of a

genuine issue of material fact.” Celotex Corp. v. Catrett, 477 U.S. 317, 323

(1986). The moving party must inform the court of the basis for its motion and

also identify the portion of the record that shows there is no genuine issue in

dispute. Hartnagel v. Norman, 953 F.2d 394, 395 (8th Cir. 1992) (citation

omitted).

      The nonmoving party to a motion for summary judgement “must

substantiate his allegations with ‘sufficient probative evidence [that] would

permit a finding in [his] favor on more than mere speculation, conjecture, or

fantasy.’ ” Moody v. St. Charles Cty., 23 F.3d 1410, 1412 (8th Cir. 1994)

(alterations in original) (quoting Gregory v. Rogers, 974 F.2d 1006, 1010 (8th

Cir. 1992)). The nonmoving party is entitled to the benefit of all reasonable

inferences to be drawn from the underlying facts in the record. Vette Co. v.

Aetna Cas. & Sur. Co., 612 F.2d 1076, 1077 (8th Cir. 1980). “[T]he mere

existence of some alleged factual dispute between the parties is not sufficient

by itself to deny summary judgment . . . .” Get Away Club, Inc. v. Coleman, 969

F.2d 664, 666 (8th Cir. 1992) (citing Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 247-48 (1986)). “Instead, ‘the dispute must be outcome determinative

under prevailing law.’ ” Id. (quoting Holloway v. Pigman, 884 F.2d 365, 366 (8th

                                         5
Cir. 1989)). Thus, “if the evidence is such that a reasonable jury could return a

verdict for the nonmoving party,” summary judgment is not appropriate.

Anderson, 477 U.S. at 248.

                                   DISCUSSION

      The Prison Litigation Reform Act provides: “No action shall be brought

with respect to prison conditions under section 1983 of this title, or any other

Federal law, by a prisoner confined in any jail, prison, or other correctional

facility until such administrative remedies as are available are exhausted.” 42

U.S.C. § 1997e(a). An inmate must pursue the “ ‘grievance process to its final

stage’ to ‘an adverse decision on the merits.’ ” Porter v. Sturn, 781 F.3d 448,

451 (8th Cir. 2015) (quoting Burns v. Eaton, 752 F.3d 1136, 1141 (8th Cir.

2014)). “Nonexhaustion is an affirmative defense, and defendants have the

burden of raising and proving the absence of exhaustion.” Porter, 781 F.3d at

451. Warden Gromer alleges as an affirmative defense in his brief that Williams

failed to exhaust his administrative remedies. Docket 26 at 6-8.

      Here, Williams alleges that the “cell move” policy infringes on his First

Amendment right to practice his religion because he was forced to move cells

on his Sabbath, Saturdays. Docket 1 at 4. While Williams filed two grievances

regarding this policy, he never appealed his grievance to the final level by

writing a letter to the Sheriff. As a result, Williams failed to fully exhaust his

administrative remedies by exercising his final appeal to the Sheriff and his

claim must be dismissed under § 1997e(a).




                                          6
                                CONCLUSION

      Because Williams failed to fully exhaust his administrative remedies

when he did not appeal his grievance regarding the “cell move” policy to the

Sheriff, Warden Gromer is entitled to summary judgment under 42 U.S.C.

§ 1997e(a). Thus, it is

      ORDERED that Warden Gromer’s motion for summary judgment (Docket

23) is granted.

      DATED this 20th day of February, 2020.


                                     BY THE COURT:


                                     /s/ Karen E. Schreier
                                     KAREN E. SCHREIER
                                     UNITED STATES DISTRICT JUDGE




                                       7
